DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The instant application with Application Number 17/084,277 filed on 10/20/2020 is presented for examination. Claims 1-20 are pending.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al (US 2012/0299529) in view of Wood (US 2018/0034446). 
With respect to claims 1 and 11, Guo et al. (hereinafter, Guo) discloses a solar charger system (see Figs. 1-6), comprising: a first circuit configured to prevent damage to the solar charger system when a reverse polarity connection exists between a solar panel and the solar charger system (Fig. 6, D1/D2); a second circuit configured to prevent damage to the solar charger system when connection exists between the battery and the solar charger system (Fig. 6, D3 and S1; Para. # 33); 


    PNG
    media_image1.png
    716
    752
    media_image1.png
    Greyscale

a third circuit configured to prevent damage to the battery when a temperature of a surrounding environment exceeds a pre-defined value while the battery is being charged by the solar charger system (Fig. 3, 302; Para. # 30); and a fourth circuit configured to prevent back-feed from the battery without any voltage drop or loss while the battery is being charged by the solar charger system (Fig. 5, D3 and S1; Para. # 33).
GUO, however, does not expressly disclose a reverse polarity connection. 
Wood discloses, on the other hand, a reverse polarity connection to prevent damage to the solar charger system (see Para. # 99). 
GUO and Wood are analogous art because they are from the same field of endeavor namely Solar charger for charging power battery and a power coupler. 
At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have added a reverse polarity control means to the Solar charger of GUO in view of the teachings of Wood for the benefit of preventing the solar charging system from damage.
With respect to claims 2 and 12, the combined references of Guo and Wood discloses the solar charger system as described above, wherein Guo further discloses the first circuit comprises a diode connected between input terminals of the solar charger system (Fig. 5, D2). 
With respect to claims 3 and 13, the combined references of Guo and Wood discloses the solar charger system as described above, wherein Wood further discloses the second circuit comprises an opto-coupler (Para. # 233). 
With respect to claims 4 and 14, the combined references of Guo and Wood discloses the solar charger system as described above, wherein Wood further discloses the opto-coupler comprises a diode connected between output terminals of the solar charger system, and a transistor having a source-drain path connected in series between a voltage source and ground (see Fig. 3 opto-coupler and its description). 
With respect to claims 5, 6, 15 and 16, the combined references of Guo and Wood discloses the solar charger system as described above, wherein Wood further discloses the diode allows a voltage signal to be supplied to a gate of the transistor when a reverse polarity connection exists on the battery (Para. # 367). 
With respect to claims 7 and 17, the combined references of Guo and Wood discloses the solar charger system as described above, wherein Wood further discloses further comprising a computing device configured to prevent enablement of a voltage output of the solar charger system when the reverse polarity connection exists between the battery and the solar charger system (Para. # 99, 384 and 388). 
With respect to claims 8 and 18, the combined references of Guo and Wood discloses the solar charger system as described above, wherein Guo further discloses wherein the third circuit comprises a resistance temperature detector (Fig. 3, 302-temperature sensor). 
With respect to claims 9 and 19, the combined references of Guo and Wood discloses the solar charger system as described above, wherein Wood further discloses the fourth circuit comprises a first field effect transistor connected in series with a second field effect transistor between an input terminal and an output terminal of the solar charger system (Fig. 2, FET M1 and M2 connected in series). 

    PNG
    media_image2.png
    543
    653
    media_image2.png
    Greyscale

With respect to claims 10 and 20, the combined references of Guo and Wood discloses the solar charger system as described above, wherein Wood discloses wherein a drain of the first field effect transistor is connected directly to a drain of the second field effect transistor (see reproduced Fig. 2-below).

    PNG
    media_image3.png
    276
    660
    media_image3.png
    Greyscale

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/Primary Examiner, Art Unit 2859